NUMBER 13-13-00681-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


PABLO PEREZ III A/K/A
PABLO PERZ A/K/A PABLO
MALDONADO PEREZ A/K/A
PAUL PEREZ A/K/A
ESTEBAN ALACRON TORRES,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 404th District Court
                        of Cameron County, Texas.



                         MEMORANDUM OPINION
               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Pablo Perez III a/k/a Pablo Perez a/k/a Pablo Maldonado Perez a/k/a

Paul Perez a/k/a Esteban Alacron Torres, attempts to appeal his conviction for indecency
with a child.   The trial court has certified that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

       On December 23, 2013, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On January 27, 2014, counsel filed a letter brief with this Court.         Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                                       PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of April, 2014.




                                             2